

STOCK PURCHASE AGREEMENT


THIS AGREEMENT is made and entered into this 24th day of December, 2007, by and
between Sitestar Corporation, ("Company") and Mitchell Partners, L.P.,
("Investor");


WHEREAS, the Company is the issuing entity of the shares of the common stock of
Sitestar Corporation, a Nevada corporation, which Corporation will issue
restricted shares of common stock with a .001 par value on the date of this
Agreement; and


WHEREAS, the Investor desires to purchase said restricted common stock and the
Company desires to sell said stock, upon the terms and subject to the conditions
hereinafter set forth;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Corporation's Stock aforementioned, it is hereby agreed as follows:
 

 I.
PURCHASE AND SALE.

 
Subject to the terms and conditions hereinafter set forth, at the execution of
this transaction contemplated hereby, the Company shall sell, convey, transfer,
and deliver to the Investor certificates representing such stock, and the
Investor shall purchase from the Seller the Corporation's Common Stock in
consideration of the purchase price set forth in this Agreement. The closing of
the transactions contemplated by this Agreement ("Closing") shall be held on
December 20, 2007.
 

II.  
TERMS OF PURCHASE.

 
 

1.  
Investor will purchase FIVE MILLION, TWO-HUNDRED SIXTY THREE THOUSAND, ONE
HUNDRED FIFTY EIGHT (5,263,158) shares of restricted common stock of the Company
at a price of FIVE HUNDRED THOUSAND DOLLARS ($500,000) and hold it for a minimum
of twelve (12) months.




2.  
Investor will have the option after twelve (12) months and up to sixty (60) days
thereafter to decide to sell all or some of the shares back to the Company or
exchange all or some of the shares for unrestricted shares.

 

--------------------------------------------------------------------------------


 

a.  
For each share that the Investor elects to put back to the Company, the Company
shall have thirty (30) days to buy back the shares at 11.21 cents per share. If
for any reason, the Company is late in paying for the shares, the Company agrees
to pay the Investor interest at 9% per annum until paid plus any attorney fees
or costs incurred by the Investor.

   

b.  
For each share that the Investor elects to retain and receive an unrestricted
certificate, the Investor shall pay the Company an additional 1 cent per share
promptly upon receipt of the new unrestricted share certificate. The Company
agrees to cause the new certificate or certificates to be delivered within
thirty (30) days of receiving notice from the Investor.

   

c.  
With respect to any unrestricted shares received by the Investor, the Investor
agrees not to sell more than twenty five percent (25%) of such shares on the
open market in any one month

 

III.
DELIVERIES BY THE COMPANY.

 
Upon confirmation that funds have been wired to an account designated by
Company, the Company shall order and have delivered the certificates
representing the Shares of the Company to the Investor.
 

IV.
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 
The Investor will wire transfer FIVE HUNDRED THOUSAND DOLLARS ($500,000) at the
time of the closing to a bank account designated by the Company.
 

V. 
REPRESENTATIONS AND WARRANTIES OF COMPANY.

 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has the corporate power and
authority to carry on its business as it is now being conducted. In addition,
the undersigned officer has been authorized to execute this agreement, and the
Company has the corporate power and authority to perform the terms of this
agreement.
 

IV. 
REPRESENTATIONS AND WARRANTIES OF COMPANY AND INVESTOR.


The representations and warranties set forth in this Agreement shall be true and
complete in all material respects as of the Closing Date as though made at such
time, and the Seller and Investor shall have performed and complied in all
material respects with the agreements contained in this Agreement required to be
performed and complied by them at or prior to the Closing.
 

V. 
GENERAL PROVISIONS.

 

1.  
Entire Agreement. This Agreement constitutes the entire Agreement and supersedes
all prior agreements and understandings, oral and written, between the parties
hereto with respect to the subject matter hereof.

   

2.  
Sections and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

   

3.  
Governing Law. This agreement and all transactions contemplated hereby, shall be
governed by, construed and enforced in accordance with the laws of the
Commonwealth of Virginia. In the event that litigation results from or arises
out of this Agreement or the performance thereof, the parties agree to reimburse
the prevailing party's reasonable attorney's fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled.

   

4.  
Notices. Any notices to be given pursuant to this agreement may be given by U.S.
Mail or Federal Express as follows:

 

--------------------------------------------------------------------------------


 
To the Company:
Sitestar Corporation
Attention: Frank R. Erhartic, Jr.
7109 Timberlake Road
Lynchburg, VA 24502


To the Investor:
Mitchell Partners, L.P.
Attention: James Mitchell
3187-D Airway Avenue
Costa Mesa, CA 92626


IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.


Signed, sealed and delivered:
 

Mitchell Partners, L.P. Sitestar Corporation         By: ____________________
By: ____________________  
James E. Mitchell
General Partner
Investor
Frank R. Erhartic, Jr. 
President & CEO
Company
 





 